Citation Nr: 1817058	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for bilateral plantar fasciitis, as secondary to the service-connected bilateral pes planus, or as due to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Sherri A. Stone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1996 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Cleveland, Ohio, and a July 2013 rating decision of the RO in Roanoke, Virginia.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  The July 2008 rating decision denied service connection for a lumbar spine disability, and the July 2013 rating decision denied service connection for plantar fasciitis.

In January 2014, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before another Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file. 

An October 2014 Board decision, in pertinent part, denied service connection for plantar fasciitis, including as secondary to the service-connected pes planus, and remanded the issue of service connection for a lumbar spine disability to the RO for further development.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court affirmed the Board's denial of service connection for plantar fasciitis on a direct basis, but remanded the issue of secondary service connection for further adjudication, finding it inextricably intertwined with the Veteran's claim for service connection for a lumbar spine disability that had been remanded to the RO by the Board's October 2014 decision.

In an April 2017 decision, the Board remanded the issues of service connection for plantar fasciitis as secondary to a lumbar spine disability to allow the Veteran to appear for another Board hearing pursuant to Cook v. Snyder, 28 Vet. App. 330 (2017).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2017, the Veteran testified at another Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  Accordingly, the Board finds that the April 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative disc disease, spinal stenosis, and intervertebral disc syndrome (IVDS) of the lumbar spine, status post lumbar discectomy and lumbar laminectomy (lumbar spine disability).

2.  Symptoms of the lumbar spine disability were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

3.  The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service.

4.  The currently diagnosed lumbar spine disability manifested many years after service and was not caused or worsened beyond the normal progression by the service-connected bilateral pes planus.

5.  The Veteran is currently diagnosed with bilateral plantar fasciitis.

6.  The currently diagnosed bilateral plantar fasciitis was not caused or worsened beyond its normal progression by the service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, including as secondary to the service-connected bilateral pes planus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.159, 3.326(a) (2017).

2.  The criteria for service connection for bilateral plantar fasciitis as secondary to the service-connected bilateral pes planus, have not been met.  38 U.S.C. §§ 1110, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.159, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of service connection for a lumbar spine disability, the RO provided notice to the Veteran in January 2008, prior to the July 2008 rating decision that denied service connection.  With respect to the issue of service connection for plantar fasciitis, the RO provided notice to the Veteran in June 2012, August 2012, and October 2012, prior to the July 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the June 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2017 Board hearing, the undersigned VLJ directed questions to the Veteran to assist in development of the issues on appeal and held the record open for an additional 60 days to allow the Veteran the opportunity to obtain a supplemental private medical opinion; thus, the Board concludes that VA has satisfied its duty to notify the Veteran. 

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  As noted in the Board's October 2014 decision, the service treatment records associated with the claims file are incomplete; in June 2012, the RO notified the Veteran of the unavailability of complete service treatment records and advised the Veteran to submit any such records that he may have in his possession and of alternate forms of evidence that could support his claims.  As such, the Board finds that VA has satisfied its heightened duty to assist in cases where service records are lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  Additionally, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, private treatment records, private medical opinions, lay statements, and the transcripts from the January 2014 and June 2017 Board hearings.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in July 2012, August 2012, November 2015, and April 2017, the reports for which have been associated with the claims file along with a June 2013 VA addendum opinion.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in the Board's October 2014 decision, the Veteran and representative have challenged of the adequacy of the July 2012 and August 2012 VA examinations during the January 2014 Board hearing.  Similarly, the Veteran and representative also challenged the general adequacy of the November 2015 and April 2017 VA examinations during the June 2017 Board hearing; however, the Veteran and representative have not raised any specific contentions regarding the findings contained in the above VA examination reports.  

In the absence of specific evidence that any of the VA examinations are inadequate, the Board finds that the July 2012, August 2012, November 2015, and April 2017 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("Board is entitled to assume the competence of a VA examiner").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption, which the Veteran has not done in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox, 20 Vet. App. 563.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with spinal stenosis which, as a form of arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a current lumbar spine disability was either caused or aggravated by the service-connected bilateral pes planus.  See August 2009 Statement; January 2014 Board Hearing Transcript, pg. 8, 10; June 2017 Board Hearing Transcript, pg. 5.  Alternatively, the Board previously found in its October 2014 decision that service connection for a lumbar spine disability on a direct basis had been raised by the record.  In the Board's October 2014 decision, the Board noted that a March 2014 private medical report contains Dr. F.G.'s opinion that the Veteran's lumbar spine disability is etiologically related to his "activities in service" and also "represents a secondary complication" of the service-connected pes planus; based on Dr. F.G.'s reference to the unspecified activities during service that he related to the current lumbar spine disability, the Board remanded the issue of service connection for a lumbar spine disability for a new VA examination. 

Initially, the Board finds that the Veteran has a current diagnosis for a lumbar spine disability.  A November 2015 VA examination report reflects diagnoses for lumbar spinal stenosis, degenerative disc disease, and IVDS; a July 2014 private treatment record shows a positive history for lumbar discectomy and lumbar laminectomy.  After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience back pain in service, or any accident, injury, disease, or event during service that may be related to the currently diagnosed lumbar spine disability.  Furthermore, the Board finds that the weight of the evidence is against finding that the current lumbar spine disability was either caused or aggravated by the service-connected pes planus.  

The March 2014 private medical report shows Dr. F.G. formulated an opinion based solely on the review of selected treatment records as listed in the report.  Dr. F.G. noted that medical records revealed lumbar spine diagnoses of chronic diffuse disc protrusion at L4-L5 and at L5-S1 with effacement of the ventral subarachnoid space and central spine canal stenosis, and bilateral lumbosacral facet arthropathy at the L4-L5 levels.  After review of the selected treatment records, Dr. F.G. opined that it is more likely than not that the lumbar spine disability is a consequence of the altered gait caused by the service-connected bilateral pes planus, but that the lumbar spine disability simultaneously contributes to (additional) foot pain (and disability), and that review of the medical records supports an opinion that it is more likely than not that the lumbar spine disability "began in service and are related to activities pursued during time in service."

However, the selected treatment records listed in the March 2014 private medical report do not indicate any assessments by respective treatment providers, or assertions by the Veteran himself, that an injury or event occurred during active service that resulted in the current lumbar spine disability.  On the contrary, the Veteran has repeatedly only asserted that the lumbar spine disability is proximately caused by (secondary to) the service-connected bilateral pes planus.  During the January 2014 Board hearing, the Veteran explicitly testified that he did not experience any joint problems during service, that all his joint problems were the result of the service-connected pes planus, and that he did not start having any back problems until 2008.  The Veteran's January 2014 Board hearing testimony is also consistent with an October 1997 VA examination report that reflects the Veteran did not complain of any back problems and examination of the spine was normal with full range of motion.

Accordingly, the Board finds Dr. F.G.'s March 2014 opinion is of no probative value in establishing an in-service event or injury as the opinion is based on an inaccurate factual assumption of in-service onset of back symptoms in service.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Based on the foregoing, the Board finds that the Veteran did not experience back pain in service, or any accident, injury, event, or disease during service that may be related to the currently diagnosed lumbar spine disability.  

The lay and medical evidence also demonstrates that the Veteran did not experience chronic symptoms of arthritis in the lumbar spine during service or continuous symptoms of arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  Although service treatment records in this case are incomplete, as discussed above, the Veteran testified during the January 2014 Board hearing that he did not experience any joint problems, including any back problems, during service, and that he started having back problems after service in 2008.  The first evidence and diagnosis of arthritis in the lumbar spine is not shown until 2009 in a July 2009 private treatment record, over 12 years after service separation.  The approximately 12 year period between service and the onset of arthritis in the lumbar spine that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Additional factors weighing against continuous symptomatology since service in this case include the October 1997 VA examination report showing a normal spinal examination, the Veteran's January 2014 Board testimony that he began experiencing back problems in 2008, and post-service private and VA treatment records that do not show indicate an onset of arthritis in the lumbar spine until 2009.  Additionally, the November 2015 VA examination report, discussed below, contains the VA examiner's opinion that the Veteran's current lumbar spine disability is not related to, or caused by, military service. 

Pursuant to the Board's October 2014 remand directives, the Veteran underwent a new VA examination in November 2015, during which the Veteran reported he started having severe back spasms occasionally, which then increased in frequency and severity over time.  After examination of the Veteran, the VA examiner opined that it is less likely than not that the current lumbar spine disability had its onset in or is otherwise related to any aspect of the Veteran's active service because the available evidence did not support any event in service that may have caused the current lumbar spine disability.  Moreover, the Veteran's own contention, as further discussed below, is that the lumbar spine disability is the result of (secondary to) the service-connected pes planus.  The November 2015 VA examiner also noted that the earliest evidence of any back problems was in 2009 when an MRI revealed a small disc protrusion at L5-S1.

The same evidence also shows that arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with diffuse disc protrusion with mild central spinal canal stenosis and bilateral facet arthropathy in the July 2009 private treatment record, over 12 years after service, and other histories presented during treatment do not include a history of continuous symptoms since service or low back symptoms within one year of service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the primary theory of service connection for the lumbar spine disability as secondary to the service-connected bilateral pes planus, the Board finds that the weight of the lay and medical evidence is against a finding that the current lumbar spine disability was either caused by, or worsened beyond its normal progression by, the service-connected pes planus.  The March 2014 private medical report, discussed above, contains Dr. F.G.'s opinion that it is more likely than not that the lumbar spine disability is a consequence of the prolonged gait pattern change caused by the service-connected bilateral pes planus; however, Dr. F.G. based the opinion in the March 2014 private medical report solely on the review of selected treatment records, which do not indicate an altered gait or prolonged gait pattern change, and Dr. F.G. did not examine the Veteran in person so did not have the opportunity to observe such altered gait.  Accordingly, the Board finds the March 2014 private opinion is of little probative value as to the question of whether the current lumbar spine disability was caused by, or worsened beyond its normal progression by, the service-connected bilateral pes planus, as the limited rationale for the March 2014 private opinion is not supported by the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions); Reonal, 5 Vet. App. at 461.

On the other hand, the November 2015 VA examination report reflects that the VA examiner noted the Veteran's assertions that the current lumbar spine disability was caused and/or worsened by an altered gait caused by the service-connected bilateral pes planus; however, the VA examiner observed that the Veteran has no abnormality of gait that causes prolonged increase in force and speed along the pelvis and lumbar spine, which would be the only mechanism for any abnormality of the lower extremities that is known to biomechanically result in lumbar disc disease of any sort.  In other words, the Veteran does not exhibit the so-called "waddling" or paralytic gait, that could conceivably result in a lumbar disc disease, which the VA examiner described as best demonstrated in the gait of the late President Franklin Roosevelt.

Moreover, the November 2015 VA examiner reviewed Dr. F.G.'s March 2014 private opinion, which the November 2015 VA examiner characterized as speculative given that Dr. F.G. did not interview or examine the Veteran in providing the March 2014 opinion.  Additionally, Dr. F.G. did not explain how an altered gait could cause a lumbar spine disability when the medical literature consistently contradicts that, with the exception of a paralytic gait as discussed above.  Further, the November 2015 VA examiner disputed Dr. F.G.'s assertion that physical activity during active service resulted in arthritic changes in the lumbar spine as medical literature has shown that, to the contrary, physical training is protective against the development of arthritis in the lumbar spine.  Such opinion is consistent with the evidence in this case showin only in-service activites and training, but no in-service back injury or disease or in-service symptoms of back injury or disease.

Finally, VA received another private medical opinion in December 2017 (dated September 2017), wherein Dr. M.M. conveys she has been treating the Veteran for approximately two months since July 2017.  Dr. M.M. opined that the service-connected pes planus is directly related to the Veteran's low back pain as the pes planus causes the Veteran to ambulate with a great deal of pronation, causing the ankles to roll excessively inward during gait, which can lead to low back pain due to the malalignment of the lower extremity.  Dr. M.M. opined that the Veteran's pes planus was not adequately treated and continued to put stress on his feet, ankles, knees, hips, and low back, thus most likely caused his present health problems.  Even though Dr. M.M. opined that the service-connected pes planus is related to the Veteran's low back pain, Dr. M.M. did not provide an opinion as to whether the pes planus either caused or worsened the lumbar spine disability beyond its normal progression.  Dr. M.M. did not explain how the service-connected pes planus and/or low back pain could have resulted in lumbar disc protrusions as first shown in the July 2009 private treatment record.  Furthermore, Dr. M.M. did not address the November 2015 VA examiner's opinion that medical literature shows that a paralytic gait, which the Veteran has not been shown to have, is the only mechanism that is known to biomechanically result in lumbar disc disease of any sort.  As such, the Board finds that the December 2017 private medical opinion is of little probative value in demonstrating that the service-connected bilateral pes planus either caused or worsened the lumbar spine disability beyond its normal progression.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301; Reonal at 461.

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service, and that the lumbar spine disability was not caused or aggravated by the service-connected pes planus.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability on direct, presumptive, secondary, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection for Plantar Fasciitis

The Veteran asserts that currently diagnosed bilateral plantar fasciitis is the result of the service-connected bilateral pes planus, or alternatively, is the result of the current (non-service-connected) lumbar spine disability.  As discussed above, the Board's October 2014 decision previously denied service connection for plantar fasciitis on a direct basis, which was affirmed by the Court's June 2016 memorandum decision; thus, the only service connection theory currently before the Board is secondary service connection for plantar fasciitis (38 C.F.R. § 3.310), claimed as secondary to service-connected bilateral pes planus.

As discussed above, the Board has found that the Veteran's lumbar spine disability was not incurred during active service, and is not secondary to the service-connected pes planus, so is denying service connection for a lumbar spine disability; therefore, receive service connection on a secondary basis for plantar fasciitis, claimed as due to the lumbar spine disability, is legally precluded.  As disposition of this appeal relating to a theory of secondary service connection due to a back disorder is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

After a review of all the evidence, lay and medical, the Board finds that the theory of service connection for plantar fasciitis as secondary to the service-connected pes planus must be denied as well.  The evidence in support of service connection for plantar fasciitis as secondary to the service-connected pes planus includes the March 2014 private medical opinion, wherein Dr. F.G. opined that the Veteran's current plantar fasciitis is a secondary complication to the bilateral pes planus "on a more likely than not basis."  However, as noted above, Dr. F.G.'s opinion is based solely on selected medical records and not on an in-person examination or interview of the Veteran.  Most importantly, Dr. F.G. did not provide a rationale for the opinion that the current plantar fasciitis is secondary to the bilateral pes planus; thus, the Board finds the unsupported statement is of no probative value in establishing secondary service connection for plantar fasciitis.  See Stefl, 21 Vet. App. at 124.

On the other hand, the July 2012 VA examination report contains the VA examiner's opinion that the plantar fasciitis is less likely than not related to the service-connected pes planus.  The VA examiner indicated that there was no commonality of opinion amongst medical professionals as to the biomechanical etiology of plantar fasciitis, and that studies have shown that decreased arch height has no correlation to the development of plantar fasciitis; instead, it is well accepted that the common presenting sign with heel pain is a medium to high-arched foot.

In a June 2013 VA addendum opinion, the VA examiner explained that the Veteran's plantar fasciitis is etiologically distinct from the service-connected pes planus as the medical evidence of record contained several X-rays showing no 

significant arch abnormalities in both feet, which had been consistent over several X-rays of the feet since the time of service separation.  The June 2013 VA examiner stated that there was no evidence of any strain to the plantar fascia that is etiologically related to the service-connected pes planus.  Given that the Veteran was receiving orthotics for the pes planus, together with the lack of radiographic evidence of pes planus, the VA examiner assessed that the service-connected pes planus was virtually eliminated as a source for the plantar fasciitis.  Moreover, the June 2013 VA examiner assessed that the service-connected pes planus did not cause any strain on the plantar fascia.

In the December 2017 private medical opinion, Dr. M.M. opined that the service-connected pes planus contributes to the current plantar fasciitis by over stressing the plantar fascia from the excessive pronation caused by the pes planus; however, Dr. M.M. did not address whether the Veteran's treatment records and treatment history were reviewed, that X-ray evidence as recently as August 2012 showed no radiological evidence of pes planus, and did not address the July 2012 and June 2013 VA examiner's negative opinions, both of which relied on current medical literature.  As such, the Board finds that the July 2012 and June 2013 VA medical opinions are highly probative in demonstrating no relationship between the current plantar fasciitis and the service-connected pes planus as the VA examiners specifically addressed the Veteran's treatment history and current medical literature, and outweigh Dr. M.M.'s December 2017 private opinion.  

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates the current plantar fasciitis was not caused or aggravated by the service-connected pes planus, and as the lumbar spine disability 

is not service-connected, there is no legal basis for secondary service connection under 38 C.F.R. § 3.310.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability, including as secondary to the service-connected bilateral pes planus is denied.

Service connection for bilateral plantar fasciitis as secondary to the service-connected bilateral pes planus is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


